TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00218-CV



                               Travis County Attorney, Appellant

                                                 v.

                                          J. H., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
      NO. D-1-EX-13-000406, HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In this restricted appeal from an agreed order of expunction, appellant Travis County

Attorney has filed a motion to dismiss appeal, requesting that the Court render judgment effectuating

the parties’ agreement. The parties and the district court have signed an agreed limited order of

expunction and filed it in district court. Having reviewed the order and the parties’ agreement, we

grant the motion and dismiss the appeal, rendering judgment effectuating the parties’ agreement.

See Tex. R. App. P. 42.1(a)(2)(A).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: July 17, 2014